Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6 and 11, in the reply filed on 10/25/22 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to the examiner.  This is not found persuasive because the inventions require a different field of search (i.e. searching different class/subclass or electronic resources or employing different search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Clements et al (US 6203591; hereinafter Clements) in view of Lans (US 20170001137).
As regarding claim 1, Clements discloses the claimed invention for a filter module for filtering a fluid flow, comprising: a plurality of filter elements (24 of fig. 1) arranged parallel to one another in a fluid channel, wherein each of the plurality of filter elements comprises a filter cartridge including plated filter medium (120 of fig. 2).
Clements does not disclose wherein a sensor is mounted on each filter element of the plurality of filter elements, each sensor being configured to determine a loading state of a corresponding filter element, and wherein each sensor comprises a flow sensor.  Lans teaches wherein a sensor (9 of fig. 3) is mounted on the filter element, each sensor being configured to determine a loading state ([0007], [0034] and [0039]) of a corresponding filter element, and wherein each sensor comprises a flow sensor.  Both Clements and Lans are directed to air filtering device using pleated (or folded) filter medium.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein a sensor is mounted on each filter element of the plurality of filter elements, each sensor being configured to determine a loading state of a corresponding filter element, and wherein each sensor comprises a flow sensor as taught by Lans in order to monitor filter’s life in turn enhance filter module’s performance.
Clements as modified does not disclose the sensor is mounted on each filter element of the plurality of filter elements.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide the sensor is mounted on each filter element of the plurality of filter elements in order to enhance filter module performance, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
As regarding claim 2, Clements as modified discloses all of limitations as set forth above.  Clements as modified discloses the claimed invention for wherein each sensor is positioned on a clean gas side (Lans – fig. 3) of the corresponding filter element.
As regarding claim 3, Clements as modified discloses all of limitations as set forth above.  Clements as modified discloses the claimed invention for wherein each filter cartridge comprises a round flange having a central cut-out (figs. 1-2).
Clements as modified does not disclose the sensor is provided in each case in a region of the flange.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to the sensor is provided in each case in a region of the flange in order to enhance filter module performance, since it was known in the art as shown in WO 2020088899 [hereinafter WO ‘899 – fig. 5; sensor 9 inside measuring area 40 (case)].
As regarding claim 4, Clements as modified discloses all of limitations as set forth above.  Clements as modified discloses the claimed invention except for wherein the sensors are configured to measure volume flow or mass flow.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to wherein the sensors are configured to measure volume flow or mass flow in order to enhance filter module performance, since it was known in the art as shown in Herman et al (US 20140130467 – [0043]).
As regarding claim 5, Clements as modified discloses all of limitations as set forth above.  Clements as modified discloses the claimed invention except for wherein the sensors are configured to measure flow velocity.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to wherein the sensors are configured to measure flow velocity in order to enhance filter module performance, since it was known in the art as shown in Herman et al (US 20140130467 – [0043]).
As regarding claim 6, Clements as modified discloses all of limitations as set forth above.  Clements as modified discloses the claimed invention except for wherein the sensors are configured to measure differential pressure.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to wherein the sensors are configured to measure differential pressure in order to enhance filter module performance, since it was known in the art as shown in DE 102009026103 (differential pressure sensor 38).
As regarding claim 11, Clements as modified discloses all of limitations as set forth above.  Clements as modified discloses the claimed invention for a system, comprising: the filter module, wherein the system comprises an energy generation system, an exhaust gas flow purification system, a turbomachine, or a production system (col 1 ln 6-20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773